Title: From Thomas Jefferson to Albert Gallatin, 5 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Sep. 5. 08.
                  
                  I inclose you an application from Josiah Deane and others suggesting connivance in the collector of Dighton at the evasion of the embargo laws. altho suspicion attaches itself to the motives of the suggestion, so does it also to every federal collector and wherever they permit their party passions to slacken their vigilance in the execution of the laws, I will not hesitate to remove them. further information however would be requisite in the present case.   mr Pinckney, in a letter of June 29. sais ‘I had a long interview this morning with mr Canning, which has given me hopes that the object mentioned in your letter of Apr. 30. may be accomplished, if I should authorise the expectation which the same letter suggests.’ he waits for the St. Michael before he brings the matter to an issue, & by her will communicate the result & details. he thinks they will make acceptable satisfaction for the Chesapeake. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               